COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00538-CR
                              NO. 02-13-00539-CR


FREDDIE RODRIQUEZ                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1292777D, 1339641D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The trial court convicted Appellant Freddie Rodriguez of failure to register

as a sex offender and bail jumping, found both habitual offender notices true, and

sentenced him to forty-five years’ confinement for each offense.

      Rodriguez’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion.       Counsel avers that in his


      1
       See Tex. R. App. P. 47.4.
professional opinion, these appeals are frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. See 386 U.S. 738, 87 S. Ct. 1396 (1967). This court informed Rodriguez

that he may file a pro se response to the Anders brief, and he did so. The State

did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and the pro se

response. We agree with counsel that these appeals are wholly frivolous and

without merit; we find nothing in the record that might arguably support the

appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005);

see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgments.

                                                    /s/ Bill Meier

                                                    BILL MEIER
                                                    JUSTICE

                                         2
PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                               3